1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     BETH WESTBURG and LAURIE                          CASE NO. 18cv248-LAB (MDD)
11
     LIPMAN,
12                                                     ORDER SETTING BRIEFING
                                       Plaintiffs,
                                                       SCHEDULE;
13                       vs.
                                                       ORDER GRANTING DEFENDANTS’
14   GOOD LIFE ADVISORS, LLC, et al.,                  MOTION FOR LEAVE TO FILE
15                                  Defendants.        EXCESS PAGES [Dkt. 21]

16                                                     ORDER GRANTING SUBSTITUTION
                                                       OF COUNSEL [Dkt. 20]
17
18
19
20         Defendants have filed a Motion to Dismiss, and a hearing is scheduled for January

21   14, 2019. Dkt. 22. That will remain the hearing date, but the Court modifies the briefing

22   schedule on Defendants’ motion as follows: Plaintiffs’ opposition shall be filed no later

23   than December 4, 2018, and Defendants’ reply, if any, shall be filed no later than

24   December 11, 2018.

25         Defendants’ Memorandum of Points and Authorities in support of their Motion to

26   Dismiss is 40 pages, which exceeds this District’s standard 25-page limit. LR 7.1(h).

27   Accordingly, Defendants have moved for leave to file excess pages, arguing that this relief

28   is necessary given the number of asserted causes of action and the choice-of-law



                                                 -1-
1    questions presented. Defendants’ Motion for Leave to File Excess Pages is GRANTED.
2    Dkt. 21. The Court accepts this oversize filing. Dkt. 22.
3          Defendants also move to substitute counsel. Dkt. 20. That motion is GRANTED.
4    The Clerk shall update the docket accordingly.
5
6          IT IS SO ORDERED.
7    Dated: November 13, 2018
8                                                 HONORABLE LARRY ALAN BURNS
                                                  United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
